— Orders, Family Court, New York County (Marks, J.), dated August 10, 1982 pursuant to all-purpose short order dated July 6, 1982 dismissing petitions with respect to the children Reginald B., Jr., and Cherisse La Menne B., are unanimously reversed, on the law and the facts, without costs; the petitions are reinstated; finding of fact number 5 in each case is reversed; the court finds that petitioner has made diligent efforts to encourage and strengthen the parental relationship between the mother and each of the children, and that each child is a permanently neglected child within the meaning of subdivision 7 of section 384-b of the Social Services Law; and the matter is remanded to the Family Court for dispositional hearing. In the context of the realities of the situation, and the need to re-establish and strengthen the ties between the mother and the children, the agency’s efforts satisfy the statutory requirement of diligent efforts to encourage and strengthen the parental relationship. Concur — Kupferman, J. P., Sandler, Asch, Silverman and Bloom, JJ.